Citation Nr: 0426507	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome, left knee.

2.  Entitlement to a rating in excess of 10 percent for 
mechanical low back pain.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1998 to 
October 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
the claims on appeal.

The Board remanded the issues for further development by 
decision dated in November 2003.  The claims are now ready 
for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's left knee disability is manifested by 
subjective complaints of pain, weakness, and a sound in the 
knee joint with movement; objective findings include some 
limitation of motion, but no episodes of dislocation, 
recurrent subluxation, instability, edema, effusion, redness, 
heat, abnormal movement, guarding, or fatigue, weakness, or 
lack of endurance with repetitive use.

3.  Neither the pre-amendment nor the amended version of the 
intervertebral disc syndrome and spine regulations are more 
favorable to this veteran's claim and both will be considered 
as applicable.

4.  The veteran's back disability is currently manifested by 
subjective complaints of back pain with occasional radiation 
to the legs; objective findings include some limitation of 
motion, localized tenderness, but normal gait, muscle tone, 
muscle strength, and no postural abnormality or fixed 
deformity. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for patellofemoral pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261 (2003).

2.  The criteria for a rating in excess of 10 percent for 
mechanical low back pain have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 5295 
(2003) (as amended by 67 Fed. Reg. 54,345 (Aug. 22, 2002), 
DCs 5237, 5242, 5243 (as codified at 68 Fed. Reg. 51,454 
(Aug. 27, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003). 

In addition, the Board notes that the General Counsel for VA 
issued a precedent opinion in July 1997 which held that a 
claimant who had arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-
97.  In August 1998, VA General Counsel issued VAOPGCPREC 9-
98.  Citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), the General Counsel found that even if the claimant 
technically has full range of motion but the motion is 
inhibited by pain, a compensable rating for arthritis under 
DC 5003 and § 4.59 would be available.

Further, the degree of impairment resulting from a disability 
is a factual determination with the Board's primary focus 
upon the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a claim 
for an increased disability rating."  Swanson v. West, 12 
Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511, 521 
(1997). 

I.  Entitlement to a Rating in Excess of 10 Percent for 
Patellofemoral Pain Syndrome, Left Knee

The veteran contends that he is entitled to a higher rating 
for his left knee disability because his condition is worse.  
The RO originally rated the left knee disability under DC 
5257.  The Board will also consider DCs 5003, 5010, 5256, 
5258, 5259, 5260, and 5261 for evaluating his knee 
impairment.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Further, favorable ankylosis of the knee, in full extension 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent evaluation under DC 5256; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  

Under DC 5257, when there is impairment of the knee, 
including recurrent subluxation or lateral instability, a 10 
percent evaluation will be assigned where the disability is 
"slight," a 20 percent will be assigned for a "moderate" 
disability, and 30 percent is warranted for "severe" 
disability.  Under DC 5258, an evaluation of 20 percent is 
assigned where the semilunar cartilage is dislocated, with 
frequent episodes of locking, pain, and effusion.  Under DC 
5259, a 10 percent evaluation is assigned for removal of the 
semilunar cartilage, symptomatic.  

Limitations of flexion under DC 5260 are assigned a 10 
percent evaluation when flexion is limited to 45 degrees; and 
a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  Limitations of 
extension under DC 5261 are assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees, a 40 percent when extension is 
limited to 30 degrees, and a 50 percent when extension is 
limited to 45 degrees.

After a careful review of the medical evidence of record, the 
Board finds that a higher than 10 percent rating for a left 
knee disability is not warranted.  First, clinical findings 
do not disclose that the veteran has ankylosis of the left 
knee.  Ankylosis is defined as stiffening or fixation of a 
joint.  While range of motion was limited from 0 to 110 
degrees in a February 2004 VA examination (with 0 to 140 
degrees as anatomically normal), there was a certain level of 
motion of the left knee.  This finding is consistent with a 
prior August 2001 VA examination showing range of motion of 
the left knee as 0-125 degrees.  As there is no fixation or 
stiffening of the left knee joint, the Board can find no 
basis under DC 5256 to grant the veteran a higher than 10 
percent evaluation.  

Next, the Board finds that the veteran's symptoms constitute 
no more than a "slight" knee disability.  While he has 
complained of pain and a noise in the left knee joint, the 
Board is persuaded by the most recent VA examination showing 
no dislocation or subluxation, no constitutional symptoms of 
inflammatory arthritis, no fatigue, weakness, or lack of 
endurance.  MRI of the left knee revealed that the osseous 
structures of the knee joint were essentially unremarkable.  
In addition, there was no evidence of edema, effusion, 
instability, weakness, redness, heat, abnormal movement, or 
guarding of movement.  These findings are consistent with the 
previous August 2001 VA examination.  While he has continued 
to report on-going knee pain and has sought periodic 
outpatient treatment, there is no indication of moderate 
recurrent subluxation or lateral instability, as required by 
DC 5257.  Therefore, the Board finds that the left knee 
disability is appropriately rated at a 10 percent disability 
for "slight" knee impairment.  

Moreover, a 20 percent rating under DC 5258 requires 
cartilage dislocation with frequent locking, pain, and 
effusion.  As there is no evidence of effusion or locking, 
the Board concludes that the veteran's symptoms do not 
approximate the criteria provided by DC's 5257 and 5258 for a 
20 percent rating.

Also, while a higher rating could be available under DCs 5260 
and 5261 (limitation of flexion/extension), the veteran's 
left knee flexion/extension motion has been reported as 0 to 
110 degrees, which does not warrant a higher evaluation under 
either DC 5260 or DC 5261.  Specifically, a 20 percent rating 
requires that flexion be limited to 30 degrees (the veteran 
is able to perform flexion up to 110 degrees) and extension 
must be limited to 15 degrees (the veteran's extension is 
anatomically normal at 0 degrees).  As such, there is no 
basis for a higher rating under DCs 5260 or 5261.  

As the MRI of the veteran's left knee in February 2004 
revealed that the osseous structures of the knee joint were 
essentially unremarkable, a separate compensable rating for 
arthritis with painful motion under DC 5003 is not warranted.

II.  Entitlement to a Rating in Excess of 10 Percent for 
Mechanical Low Back Pain

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The timing 
of this change requires the Board to first consider the claim 
under the pre-amended regulations for any period prior to the 
effective date of the amended diagnostic codes.  Thereafter, 
the Board must analyze the evidence dated after the effective 
date of the amended regulations and consider whether a rating 
higher than the pre-amended rating is warranted.  See 
VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

The veteran contends that his back is worse than currently 
evaluated.  The RO initially rated his low back disability 
under the pre-amendment DC 5295 (lumbosacral strain).  The 
Board will also consider DCs 5003, 5010, 5289, 5292, and 
5293, for arthritis, lumbar ankylosis, limitation of motion, 
and intervertebral disc syndrome under the pre-amendment 
regulations, in addition to DCs 5237, 5238, 5242, and 5243 
for lumbosacral strain, spinal stenosis, degenerative 
arthritis of the spine, and intervertebral disc syndrome 
under the amended regulations.

Pre-Amendment Regulations

As noted above, under DC 5010, traumatic arthritis is rated 
as degenerative arthritis.  Under DC 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
These regulations have not been amended.

Under the previous DC 5289, unfavorable ankylosis of the 
lumbar spine warranted a 50 percent evaluation, and favorable 
ankylosis warranted a 40 percent evaluation.  Slight 
limitation of motion of the lumbar segment of the spine 
warranted a 10 percent evaluation under DC 5292.  A 20 
percent evaluation required moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, required severe limitation of motion. 

Under the pre-amendment DC 5293, a noncompensable evaluation 
was warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation required moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

Under former DC 5295, a noncompensable evaluation was 
warranted upon a showing of slight lumbosacral strain with 
subjective symptoms only, while a 10 percent evaluation would 
be assigned with characteristic pain on motion.  A 20 percent 
evaluation was warranted for lumbosacral strain where there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent evaluation, the highest award under this code, 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, and positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation was also warranted if only some of 
these manifestations were present if there was also abnormal 
mobility on forced motion. 

Analysis Under the Pre-Amendment Regulations

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the lumbar spine.  In the August 
2001 VA examination report, range of motion was reported as 
0-60 degrees (with 0-90 degrees as anatomically normal) and 
extension of 0-30 degrees (anatomically normal).  In a more 
recent VA examination dated in February 2004, forward flexion 
was reported to 70 degrees and extension was noted as 0-20 
degrees.  Because the evidence does not show ankylosis of the 
lumbar spine, there is no basis under DC 5289 for an 
increased rating.

Similarly, there is no basis for a higher rating under DC 
5292.  Specifically, the Board finds that the reported 
limitation of motion ranges, 60/90 degrees in August 2001 and 
70/90 degrees in February 2004, do not rise to the level of 
"moderate" limitation of motion as anticipated by the 
regulations.  In addition lateral flexion and rotation ranges 
of motion have been consistently reported as essentially 
normal.  

Further, while objective pain on motion was noted, it was at 
the last degree on the range of motion reported.  There was 
no opinion or other evidence offered that these ranges 
approximated even slight limitation of motion (which is 
already contemplated by the current rating).  As moderate 
limitation of motion of the lumbar spine is not shown, there 
is no basis for a higher rating under DC 5292.

Next, the Board can find no basis to assign a 20 percent 
rating under DC 5293 for moderate intervertebral disc 
syndrome.  Of note, while the August 2001 VA examination 
report reflected a diagnosis of a herniated nucleus pulposus, 
the examiner noted that it was "without significant 
compression and mild narrowing left neural foramina at L5-
S1."  At the time of the examination, there was no muscle 
spasm, no weakness of the legs, normal muscle strength, and 
no tenderness.

Moreover, the most recent VA examination report noted a 
diagnosis of herniated nucleus pulposus, and right L5-S1 
radiculopathy, with evidence of muscle spasm.  However, the 
Board finds that the veteran's symptoms do not rise to the 
level of a 20 percent evaluation, which requires moderate 
intervertebral disc syndrome with recurring attacks.  
Specifically, the February 2004 VA examiner observed that 
reflexes, strength, and sensation were intact.  Further, in 
an apparent review of the veteran's clinical records, the 
examiner noted that the veteran had not visited the emergency 
room during the past year and had been treated at the clinic 
on one occasion in mid-2003, although he had reported acute 
flare-ups every two months.  At the time of the February 2004 
examination, there was no spasm, no weakness of the leg, no 
tenderness to palpation, and mild painful motion.  

It is also noted that a February 2004 nerve conduction study 
showed lower extremity abnormality in the muscles innervated 
by L5 on the right.  Nonetheless, in the absence of findings 
compatible with moderate intervertebral disc syndrome, a 
higher than 10 percent evaluation for the disorder under DC 
5293 is not warranted.  Accordingly, there are no findings 
that would be consistent with assignment of a higher rating 
under this diagnostic code.  

Finally, a 20 percent evaluation is warranted under DC 5295 
with unilateral muscle spasm and extreme forward bending, 
loss of lateral spine motion in a standing position.  The 
evidence of record establishes that the veteran's clinical 
disability does not approximate the criteria for a 20 percent 
rating under DC 5295, although it does approximate the 
criteria for a 10 percent rating.  Specifically, the evidence 
reveals that the veteran complained of tenderness in the back 
but pain on motion was reported as mild.  Further, there was 
no evidence of loss of lateral spine motion as evidenced by 
essentially full range of motion.  Thus, a 10 percent rating, 
but no more, would be warranted under DC 5295.  

Amended Regulations

As noted above, DC 5293 was amended effective in September 
2002 to evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Therefore, a 60 percent 
evaluation will be warranted with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months; with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months a 40 percent rating will be 
assigned.  The Notes indicate that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Further, under the amended spinal regulations, now found at 
DC 5235 to DC 5243, the Board is directed to consider a 
General Rating Formula for Diseases and Injuries of the Spine 
as follows: 

General Rating Formula for Diseases and Injuries of the 
Spine
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine . . .	100
Unfavorable ankylosis of the entire thoracolumbar spine . 
. . 50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis . . . 20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height . . . 10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.
5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 10

Analysis Under the Amended Regulations

As noted above, under the recently amended spinal 
regulations, which were considered by the RO, a higher than 
10 percent rating will be warranted under the following 
situations:

(i)	with forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees;
(ii)	with the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees;
(iii)	muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; 
or 
(iv)	with incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 2 weeks 
but less than 4 weeks during the past 12 months.  

In this case, the Board finds that a higher rating is not 
warranted under the amended regulations.  

First, the Board finds that there is no basis for a higher 
rating based on forward flexion of the thoracolumbar spine.  
Specifically, the most recent VA examination report showed 
forward flexion to 70 degrees, which is consistent with a 10 
percent rating (for range of motion between 60-85 degrees) 
but not 20 percent (requiring limitation of motion between 
30-60 degrees).  As forward flexion is reported at 70 
degrees, a higher rating is not warranted under the amended 
regulations.

Next, a higher rating is not warranted under the amended 
regulations because the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.  In this 
case, the most recent VA examination report shows forward 
flexion to 70 degrees, extension to 20 degrees, left lateral 
flexion to 30 degrees, right lateral flexion to 30 degrees, 
and right and left rotation to 45 degrees.  Added together as 
follows:

70 (forward flexion) + 20 (extension) + 
30 (left lateral flexion) + 30 (right 
lateral flexion) + 30 (maximum allowed 
for right rotation) + 30 (maximum allowed 
for left rotation) = a total of 210 
degrees

The combined range of motion totaling 210 degrees is well 
above the level which would support a 20 percent rating.  
Therefore, there is no basis for a higher rating under this 
provision of the amended regulations.

Next, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour may warrant a higher 
rating.  However, while muscle spasm was noted in the 
diagnosis section of the most recent VA examination report, 
there is no evidence that any spasm identified resulted in an 
abnormal gait or an abnormal spinal contour.  Specifically, 
the physical examination noted no spasms, a "preserved 
spinal contour," and a "normal gait cycle."  Therefore, 
the Board can find no basis for a higher rating under this 
provision of the amended regulations.

Finally, a higher rating may be warranted with incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  In specifically addressing this issue, the 
most recent VA examiner reported:

During the last year, [the veteran] did 
not have an incapacitating episode of a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
required bedrest prescribed by a 
physician and treatment by a physician.  
No medical certificate issued for strict 
bedrest by a physician.  In fact, after 
stating this, [the veteran] stated that 
did not visit any doctor during the last 
year due to low back pain.

Accordingly, while the veteran has complained of on-going 
pain and discomfort, there is no indication that bedrest has 
been ordered.  Therefore, the Board finds that there is no 
basis for a higher rating for intervertebral disc syndrome.

As there is no basis for a higher rating under the amended 
spinal regulations, the Board finds that the veteran's claim 
for a higher rating must be denied.

In sum, the Board has considered the veteran's written 
statements that his knee and back disabilities are worse than 
currently evaluated.  Although his statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board concludes that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, are more probative than 
the subjective evidence of an increased disability.

In reaching this conclusion, the Board notes that VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that the 
current ratings of the left knee and back are appropriate at 
this time.  The Board finds that the rating contemplates the 
veteran's demonstrated complaints of pain and the limitation 
of motion and functional loss due to pain.  However, even 
considering the standards outlined in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and the provisions of 38 C.F.R. § 4.40 et 
seq., there is no basis on which to assign higher ratings at 
this time.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in July 2001, prior to the initial 
adjudication of his claims in October 2001.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices. The July 2001 VCAA notice letter 
provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  The veteran was notified of the need to give 
to VA any evidence pertaining to his claims.  In addition, 38 
C.F.R. § 3.159(b)(1) was cited in the March 2002 Statement of 
the Case.  Therefore, no further action is necessary under 
the mandate of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in August 2001, October 2001, 
and February 2004.  The available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for patellofemoral pain syndrome, left knee, is denied.

The claim for entitlement to a rating in excess of 10 percent 
for mechanical low back pain is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



